Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00048-CV

                              Buddy CASTEEL and Jaret Brandon Casteel,
                                          Appellants

                                                     v.

                                           Amelia STAYTON,
                                               Appellee

                              From the County Court, Real County, Texas
                                    Trial Court No. 2014-0138-CC
                              Honorable Garry A. Merritt, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 25, 2015

DISMISSED FOR WANT OF JURISDICTION

           On February 15, 2015, the trial court granted a new trial on its own motion in the above styled

and numbered cause. Therefore, from this court’s initial review of the record it appeared appellant

has no right of appeal. For this reason, on February 23, 2015, this court ORDERED appellant to

withdraw the appeal or show cause in writing why this appeal should not be dismissed on this court’s

own motion, on or before March 6, 2015. Appellant did not respond.

           The appeal is DISMISSED. See TEX. R. APP. P. 42.3.

                                                          PER CURIAM